TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00127-CR



                                  Andre L. Walker, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CR24,701, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal. The motion is signed by both

appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.

See id.



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed on Appellant’s Motion

Filed: April 7, 2017

Do Not Publish